Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

To expedite prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so permits the USPTO to communicate using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 7-9, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190052528 (Yoshimura) in view of US 20160119189 (Choi) further in view of US20160147687 (Check). 
Regarding claim 1, Yoshimura teaches or suggests a method, comprising:
instantiating a plurality of Virtual Network Functions (VNFs) in a communication network to support a network service, the plurality of VNFs include a first VNF and a second VNF (¶¶48, 186 “VNF1” and “VNF2”);
determining a priority value for each VNF of the plurality of VNFs (¶186 “priority”);
assigning, by the VNF controller to each VNF of the plurality of VNFs, the priority value determined for each VNF of the two or more plurality of VNFs (id.);
monitoring a set of resources allocated to each VNF (id. “resources”); 
determining the first VNF requires additional network resources (id. “requires more resources”);

allocating the one or more network resources released by the second VNF to the first VNF (id. “allocated”).
Yoshimura does not expressly disclose a VNF controller.
Choi teaches or suggests a VNF controller (¶ 42).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Yoshimura’s orchestration and Choi’s VNF controller to perform the aforementioned operations by the VNF controller.  A reason to so would have been to employ a known component to achieve a predictable result.
Yoshimura does not expressly disclose the priority value for each VNF is determined based on at least one of a customer impact associated with that VNF, a load of a service associated with that VNF, an overall network impact a type of service associated with that VNF or a physical location of at least one network resource allocated to that VNF.  
Check teaches or suggests a priority value for each VNF is determined based on a customer impact associated with that VNF, a load of a service associated with that VNF, an overall network impact a type of service associated with that VNF or a physical location of at least one network resource allocated to that VNF (¶ 33, e.g., “some may require more computing power than others”).  

Regarding claim 3, the aforementioned combination teaches or suggests determining the priority value assigned to the second VNF is lower than the priority value assigned to the first VNF (Yoshimura, ¶ 186).
Regarding claim 4, the aforementioned combination teaches or suggests releasing the one or more network resources further comprises: instructing, by the VNF controller, the second VNF to release the at least one or more network resources (Yoshimura ¶ 194, Choi ¶ 42).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to instruct, by the VNF controller, the VIM to allocate the one or more network resources released by the second VNF to the first VNF.  A reason to so would have been to employ a known component to achieve a predictable result.
Regarding claim 5, the aforementioned combination teaches or suggests a Virtualized Infrastructure Manager (VIM) (Yoshimura, ¶¶ 27, 78, 103).
Regarding claim 7, the aforementioned combination teaches or suggests the VNF controller includes at least one of a Virtual Network Functions Manager (VNFM), a 
Regarding claim 8, the aforementioned combination teaches or suggests the one or more network resources allocated to each VNF includes at least one of a virtual server resource, a virtual compute resource, or a virtual storage resource (Yoshimura, ¶ 4).
Regarding claims 9, 11-13, 15-17, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis,  and one or more processors and a memory having stored thereon instructions, executed by the one or more processors (Yoshimura, ¶ 144) and a non-transitory computer-readable medium having instructions stored thereon, the instructions executed by one or more processors (claim 11).

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Choi further in view of Chen and US 20190104022 (Power).
Yoshimura does not expressly disclose determining the first VNF requires the additional network resources further comprises determining the first VNF requires the additional network resources based on at least one of a change in network resource availability, a failure of a network resource, or a Service Level Agreement (SLA).
Power teaches or suggests determining a first VNF requires additional network resources further comprises determining the first VNF requires the additional network resources based on at least one of a change in network resource availability, a failure of a network resource, or a Service Level Agreement (SLA) (¶ 70).


Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicants argue that “Check fails to disclose any of these features which are more physical or network characteristics associated with the VNF rather than being related to a basic service or a premium service as mentioned in the Office Action.”  (Resp. 9.)  The Examiner disagrees for the aforementioned reasons.  

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example,  US 20040083295 discloses utilizing Quality of Service (QoS) to enable network service providers to offer differentiated levels of service to different users.  For example, network service providers may use QoS to set a maximum latency, minimum bandwidth, and other such parameters for data transmitted across a VPN for a particular user.  Furthermore, network service providers may charge 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448